Citation Nr: 0308836	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to secondary service connection for a 
cardiovascular disorder. 

2.  Entitlement to secondary service connection for residuals 
of stroke.  

3.  Entitlement to service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1967 
to February 1970.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the August 2001 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Pittsburgh, Pennsylvania, in 
pertinent part denying entitlement to service connection for 
a cardiovascular disorder and stroke, both as secondary to 
service-connected schizophrenic reaction, and also denying 
entitlement to service connection for post-traumatic stress 
disorder (hereinafter PTSD).  

The veteran had also appealed the RO's August 2001 denial of 
a claim that clear and unmistakable error (CUE) had been 
committed in a prior decision to discontinue VA compensation 
when military retired pay was discontinued.  However, by 
testimony at a January 2003 videoconference hearing before 
the undersigned, the veteran expressly withdrew that appeal.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to these claims.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Letters informing the veteran 
of duties under the VCAA were sent to the veteran in March 
2001; however, the RO may determine that additional notice is 
required, to include notice of evidence that has been 
obtained by VA and that which he needs to obtain in 
furtherance of his claim, pursuant to development 
requirements as delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Also, additional development of the 
veteran's claims is necessitated in part by the VCAA.  

Service records reflect that the veteran was hospitalized in 
June 1968 at Griffiss Air Force Base hospital for 
uncontrolled anxiety complaints as well as having homicidal 
and suicidal thoughts.  The examiner diagnosed schizophrenic 
reaction, paranoid type, chronic, and transferred the veteran 
to Patterson Air Force Base for Psychiatric evaluation or 
treatment.  The record of his Patterson Air Force Base 
hospitalization is not contained in the claims folder.  Later 
service medical records indicate that this hospitalization 
was for diagnosed paranoid schizophrenia, for which the 
veteran was treated with psychotropic drugs including 
Thorazine.

The veteran thereafter returned to military duties, but was 
psychiatrically re-evaluated in November 1969 at Andrews Air 
Force Base hospital, Washington, D.C., and was diagnosed with 
schizophrenia, latent type, chronic, severe, in partial 
remission, manifested by autistic thinking and polymorphous 
sexual activity.  It was assessed that routine military duty 
was the stressor causative of schizophrenic decompensation in 
the veteran.  Examiners assessed that the disorder was severe 
for military functioning, but also considerable for social 
and vocational rehabilitation.

Physical Evaluation Board in February 1970 found the veteran 
to have schizophrenic reaction, latent type, with 
considerable impairment of social and industrial 
adaptability.  The veteran was found to be psychiatrically 
unfit for active duty, and was placed on Temporary Disabled 
Retired List (TDRL).  

Upon post-service VA examination in May 1970, the veteran was 
diagnosed with schizophrenic reaction, latent type, in 
partial remission, unimproved, manifested by autistic 
thinking, grandiosity, superiority with socially unacceptable 
sexual behavior, and latent aggressiveness.  

Post service in June 1970 the RO granted service connection 
for schizophrenia, latent type, and assigned a 30 percent 
disability evaluation.  

The veteran underwent TDRL review in June 1971.  Upon 
psychiatric evaluation, blunted affect and difficulties with 
concentration were noted.  The veteran reported having no 
social relationships, not liking people, and having no 
ambitions or goals of any type.  The examiner's diagnoses and 
assessed of level of impairment were essentially unchanged 
from prior assessments in November 1969 and February 1970.  

A further TDRL status examination in November 1972 found the 
veteran to be pleasant and cooperative with affect mainly 
happy, working days as a television repair person, studying 
electronics at night, and being recently married.  The 
examiner diagnosed schizoid personality, manifested by few 
object relations, passivity, and past history of 
schizophrenic decompensation when under stress.  

A June 1975 VA social service evaluation found the veteran to 
be employed as a microwave radio technician.  He reported 
that he did not feel he needed an examination or medication, 
and stated that he had not had any emotional problems since 
1970.  The social worker assessed that the veteran was 
functioning well, and had presented himself as outgoing, 
well-adjusted, and happy.  On the basis of that evaluation, 
by a July 1975 RO decision, reduction of the veteran's 
disability rating from 30 percent to noncompensable was 
proposed, effective October 1975.

The claims folder contains records of Southwest General 
Health Center, of Oaktree Behavioral Health, in Middleburg 
Heights, Ohio, documenting assessments in November 1999, 
February 2000, and August 2000, wherein the veteran was 
diagnosed with both bipolar disorder and PTSD.  In August 
2000 the diagnoses also included cocaine abuse and pain 
disorder.  

The claims folder also contains records of treatment from the 
Cleveland Clinic Foundation.  These include treatment through 
1998 including for chest pain associated with irregular heart 
rhythm, but with laboratory testing negative for myocardial 
infarction.  Also through that healthcare provider, the 
veteran was treated in 1998 for right upper quadrant pain 
which was assessed as either musculoskeletal or visceral, 
with a history of narcolepsy noted.  

In January 2001, the veteran was treated at the United 
Community Neurology Clinic for a confusional episode that was 
possibly related to a hypotensive condition and bradycardia.  
The examiner noted that the veteran was being treated with a 
beta-blocker.  It was also noted that the veteran had a past 
diagnosed sleep disorder which was formerly treated with 
Vivactil, but without current pharmaceutical treatment 
despite reported continued daytime sleepiness.  Laboratory 
tests showed the veteran to be high/positive for anti-
cardiolipin antibody and anti-phosphatidylserine antibodies.  
No specific assessment of an anti-phisolipid syndrome was 
made.  The veteran's reports of allergies to grains, peanut 
butter, rice, and corn were also noted, as were his reports 
of possibly having had a stroke in 1994 attributed to a 
jellyfish reaction.  The veteran was also noted by his own 
report to be a recovering crack cocaine addict.  

R. Kant, M.D., of the Head Injury Clinic, Bridgeville, 
Pennsylvania, conducted an initial evaluation of the veteran 
in July 2001, noting a past history of multiple transient 
ischemic attacks, with a most recent significant transient 
ischemic attack in January 2001.  Dr. Kant also noted past 
diagnoses of PTSD, bipolar disorder, and possible 
schizophrenia.  Also noted was past treatment for diagnosed 
sleep disorder.  Current reported symptoms included 
depression, low energy, sleep difficulty, irritability, 
anxiety, cognitive problems, mood swings, confusion, and 
headaches.  Dr. Kant noted current treatment by Dr. 
Deutschman in Cleveland Clinic.  On examination, current 
schizophrenic, bipolar, or PTSD symptoms were not found.  
Assessment included to rule out dementia, and rule out 
personality disorder.  

The claims folder contains a November 2001 letter from D. A. 
Deutschman, M.D., of Oaktree Behavioral Health, informing 
that the veteran had been his patient since November 1999, 
with diagnoses including bipolar disorder, acute pain 
disorder, chronic PTSD, and cocaine abuse in full-sustained 
remission.  

The above-noted complex medical history and mixed symptoms 
leave open questions concerning the nature, extent, and 
etiology of the veteran's claimed cardiac, stroke, and PTSD 
disorders.  

Regarding his claimed PTSD, the Board notes that at a 
videoconference hearing before the undersigned in January 
2003, the veteran testified that stressors in service related 
to his current PTSD included an incident in which his best 
friend Miguel blew up when their hooch in Vietnam exploded 
one night while the veteran was returning to it from late 
duties.  He added that this incident occurred one to two 
weeks prior to his leaving Vietnam, and had resulted in his 
loss of ability to concentrate on work in Vietnam, with his 
initial treatment at Cam Ranh Bay and thereafter his return 
for hospitalization in the United  States.  He alleged at the 
hearing that while he was diagnosed with schizophrenia during 
this stateside treatment, that schizophrenia was in fact 
masking his PTSD.  He related that he had dreams about the 
hooch explosion incident a couple of times a week, and that 
during the day he also thought about children he had 
witnessed in Saigon who were missing body parts.  The 
veteran's representative stated at the hearing that the 
veteran had some memory deficits related to his stroke, and 
this hindered his memory of Vietnam incidents.  Also at the 
hearing, the veteran's wife related that the veteran had 
received treatment for his mental disorder by Dr. Kant, but 
that records of that treatment had not yet been obtained for 
VA review in association with the veteran's claim.  However, 
records of Dr. Kant were thereafter submitted into the claims 
folder in January 2003.  

The Board notes that in a March 2001 submitted application to 
the VA, the veteran alleged that 13 friends in his hooch in 
Vietnam had blown up, not just Miguel (whom he later mention 
in above-noted testimony), and that he had been the sole 
survivor.
 
In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Secondary service connection 
may be granted where the evidence shows that a chronic 
disability has been caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2002); 
Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran's psychiatric profile is such that merely 
addressing the claim for service connection for PTSD will not 
suffice.  The medical records presented inform of current 
significant psychiatric difficulty including diagnosed 
bipolar disorder with depression, and such further symptoms 
as anxiety, irritability, and cognitive problems which may be 
associated with psychosis.  While service connection is in 
effect for schizophrenic reaction, latent type, it is clear 
from recent medical records that he experiences additional 
mental disorders.  The Board has construed, from the medical 
record and the extent of the veteran's complaints, an implied 
claim for service connection for additional mental 
disability, either on a direct basis, as part of his service-
connected schizophrenic disorder, or as aggravated by that 
service-connected disorder, under 38 C.F.R. § 3.310.  The 
Board does not believe that merely addressing the veteran's 
claim for service connection for PTSD will adequately address 
this claim, since the PTSD claim may be denied based on the 
absence of a confirmed stressor, whereas these additional 
disabilities may be otherwise service connected, as just 
discussed.  

The claims folder contains a copy of a November 2001 Social 
Security disability determination.  The United States Court 
of Appeals for Veterans Claims (hereinafter Court) has held 
that where a veteran is in receipt of Social Security 
disability benefits, the medical records underlying that 
award are relevant to issues such as those on appeal here.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, these medical 
records must be obtained for association with the claims 
folder.  

Additionally, records of treatment by Dr. Deutschman, as well 
as records of treatment at Oaktree Behavioral Health, 
Middleburg Heights, Ohio, since August 2000, and treatment 
through Cleveland Clinic Foundation from May 1998 onward are 
all not contained in the claims folder and should be 
obtained.  

At the January 2003 videoconference hearing, the veteran 
testified that Dr. Kant had causally linked the veteran's 
stroke to his psychiatric disorder, and that another 
physician, at Southwest Hospital, in Cleveland, had causally 
linked his heart disease to his service-connected psychiatric 
disorder.  Accordingly, in keeping with the requirements of 
the VCAA, Dr. Kant should be asked to provide an opinion, and 
all records of Southwest Hospital should be obtained.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations are completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of what VA has done and 
will do, and what the veteran needs to 
do in furtherance of his claims, 
pursuant to development requirements as 
delineated in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO should 
specifically ask that the veteran assist 
in obtaining records of treatment for 
his reported stroke in 1994.  Those 
records should be obtained and 
associated with the claims folder, 
together with any negative replies 
received.

2.  The veteran's service personnel 
records, as well as records of the 
veteran's psychiatric hospitalization at 
Patterson Air Force Base in June 1968, 
should be obtained and associated with 
the claims folder.
 
3.  The RO should also obtain and 
associate with the claims file the 
medical records underlying the veteran's 
November 2001 award of Social Security 
disability benefits. 

4.  With appropriate authorization from 
the veteran, the RO should also obtain 
all records of treatment by 
Dr. Deutschman; all records of treatment 
at Oaktree Behavioral Health, Middleburg 
Heights, Ohio, since August 2000; all 
records of treatment through Cleveland 
Clinic Foundation since May 1998; and 
all records of treatment at Southwest 
Hospital, Cleveland, Ohio.  These should 
be associated with claims folder, 
together with all responses received.

5.  The veteran's service personnel 
records, a statement summarizing the 
veteran's allegation of a stressor 
incident (a hooch blowing up at the base 
where the veteran was stationed in 
Vietnam and 13 soldiers therein being 
killed, including one named Miguel, with 
that event occurring within two weeks of 
the veteran's leaving Vietnam), together 
with a copy of the veteran's DD-214 and 
all associated documents, should be 
forwarded to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressor.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the nature and etiology of his 
claimed PTSD, and to ascertain the 
nature and etiology of any other current 
psychiatric disorders.  All necessary 
tests should be conducted.  The claims 
folder with a copy of this remand must 
be made available to the examiner for 
review in association with the 
examination.  The examiner should 
consider the veteran's past medical 
history, including past diagnoses of 
bipolar disorder, cocaine abuse, pain 
disorder, narcolepsy or sleep disorder, 
and PTSD.  

Only if the veteran's alleged PTSD 
stressor regarding the deaths of fellow 
soldiers in his hooch in Vietnam is 
verified by USASCRUR then the 
psychiatrist should answer the 
following:  A)  Does the veteran have 
PTSD; B) If the answer to the first 
question is in the affirmative, is it at 
least as likely as not that the 
veteran's PTSD is due to the veteran's 
confirmed inservice stressor involving a 
hooch blowing up and fellow soldiers who 
were friends of his dying?

The examiner should diagnose all current 
psychiatric disorders.  For each 
currently diagnosed disorder, the 
examiner should answer the following:  
A)  Is the disorder part and parcel of 
the veteran's service-connected 
schizophrenic reaction; B) Is it at 
least as likely as not that the disorder 
developed during the veteran's period of 
active military service from October 
1967 to February 1970, or if a 
psychosis, did it develop to a disabling 
degree within the first year post 
service; C)  Is the disorder otherwise 
related to the veteran's period of 
active service, and if so how; C)  Is it 
at least as likely as not that the 
disorder causally related to the 
veteran's schizophrenic reaction, and if 
so how; D)  Is it at least as likely as 
not that the disorder was aggravated by 
the veteran's schizophrenic reaction?

7.  Thereafter, following any other 
appropriate development, the RO should 
address the implied claim of entitlement 
to service connection for a psychiatric 
disorder on a direct basis, or as part 
of the already service-connected 
schizophrenic reaction, or as secondary 
to schizophrenic reaction, including 
based on aggravation.  The veteran is to 
be afforded opportunity to submit and 
develop a formal claim, and required VA 
psychiatric examination, above, is to 
serve as part of development of this 
claim.  The above-requested psychiatric 
examination, if supportive of the 
implied claim, may serve to formalize 
the claim, in lieu of a formal claim 
submitted by the veteran.  In 
adjudicating the claim, the RO must 
further review all of the evidence of 
record to determine whether the duties 
to assist and notify the veteran under 
the VCAA have been fulfilled.  
Particular care and attention must be 
afforded to ensuring that the veteran 
has been provided complete notice of 
what VA will do and what the claimant 
must do.  If the claim is denied, the 
veteran is to be afforded the 
appropriate opportunity of appeal.  

8.  Also after completing the above, and 
following any other appropriate 
development, the RO should reconsider 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  They 
should be afforded the applicable time 
to respond.

9.  With appropriate authorization from 
the veteran, a letter should be 
addressed to Dr. Kant, of Bridgeville, 
Pennsylvania, asking if he has any 
opinion regarding the etiology of the 
veteran's claimed stroke, particularly 
as related to any mental disorder.  The 
physician should be asked to explain any 
opinion provided.  Any response received 
should be associated with the claims 
folder.  

10.  Thereafter, the veteran should be 
afforded an examination by a 
cardiologist to ascertain the nature and 
etiology of the veteran's claimed 
cardiac disorders, to include a stroke 
and residuals therefrom.  All necessary 
tests should be conducted.  The claims 
folder with a copy of this remand must 
be made available to the examiner for 
review in association with the 
examination.  The examiner should be 
informed of the psychiatric disorders 
for which service connection has been 
established, to include any service-
connected pursuant to the action 
paragraphs above.  The examiner should 
consider the veteran's past medical 
history, including past diagnoses of 
bipolar disorder, cocaine abuse, pain 
disorder, narcolepsy or sleep disorder, 
and PTSD, as well as January 2001 United 
Community Neurology Clinic laboratory 
findings high/positive for anti-
cardiolipin antibody and anti-
phosphatidylserine antibodies.  For each 
cardiovascular disorder identified, the 
cardiologist should then address whether 
it is at least as likely as not that the 
disorder developed as a result of or was 
chronically aggravated by a psychiatric 
disorder for which service connection 
has been established.  If the examiner 
finds aggravation of a cardiovascular 
disorder by a psychiatric disorder, the 
extent of the chronic aggravation should 
be specified.  

If stroke or past stroke is diagnosed, 
the neurologist should then address 
whether it is at least as likely as not 
that the stroke developed as a result of 
a psychiatric disorder for which service 
connection has been established.  The 
examiner should also address whether it 
is at least as likely as not that a 
stroke or residuals thereof were 
chronically aggravated by a psychiatric 
disorder for which service connection 
has been established.  If the examiner 
finds aggravation of a stroke or 
residuals of stroke by a psychiatric 
disorder, the extent of the chronic 
aggravation should be specified.  

11.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

12.  After completion of all of the 
above, the RO should readjudicate the 
appealed claims for service connection 
on the merits.  If the determinations 
remain adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do with 
regard to development of these claims. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________
	JOY A. MCDONALD 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



